Exhibit 99.2 Table of Contents Item* Description Page 6. Selected Financial Data 1-2 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 2-33 7A. Quantitative and Qualitative Disclosures about Market Risk 34-36 8. Financial Statements and Supplementary Data 36-121 *Item number corresponds to the similar item number in our Form 10-K for the year ended December 31, 2011. Item 6.Selected Financial Data The following tables set forth, for the periods and at the dates indicated, our summary historical financial and operating data.The table is derived from our consolidated financial statements and notes thereto, and should be read in conjunction with those audited financial statements.See also Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this report for more information. Year Ended December 31, 2011(e) 2010(e) 2009(e) 2008(f) 2007(g) (In millions, except per unit and ratio data) Income and Cash Flow Data: Revenues $ Operating income $ Earnings from equity investments $ Income from continuing operations $ Income from discontinued operations(a) $ Net income $ Limited Partners’ interest in net income (loss) $ ) Limited Partners’ net income (loss) per unit: Income (loss) per unit from continuing operations $ ) $ ) Income from discontinued operations Net income (loss) per unit $ ) Per unit cash distribution declared(b) $ Ratio of earnings to fixed charges(c) Capital expenditures $ Balance Sheet Data (at end of period): Net property, plant andequipment $ Total assets $ Long-term debt(d) $ (a) Represents income from the operations of (i) our Kinder Morgan Interstate Gas Transmission natural gas pipeline system; (ii) our Trailblazer natural gas pipeline system; (iii) our Casper and Douglas natural gas processing operations; (iv) our 50% equity investment in the Rockies Express natural gas pipeline system; and (v) for 2008 and 2007 only, our North System natural gas liquids pipeline system.See Notes 1, 2 and 3 of the accompanying notes to our consolidated financial statements for further information about the first four assets listed above. Due to the October 2007 sale of our North System, we accounted for the North System business as a discontinued operation.In 2008, we recorded incremental gain adjustments of $1.3 million related to our sale of the North System, and except for this gain adjustment on our disposal of the North System, we recorded no other financial results from the operations of the North System during 2008.The 2007 amount includes gains of $152.8 million on the disposal of our North System. (b) Represents the amount of cash distributions declared with respect to that year. 1 (c) For the purpose of computing the ratio of earnings to fixed charges, earnings are defined as income from continuing operations before income taxes, equity earnings (including amortization of excess cost of equity investments) and unamortized capitalized interest, plus fixed charges and distributed income of equity investees.Fixed charges are defined as the sum of interest on all indebtedness (excluding capitalized interest), amortization of debt issuance costs and that portion of rental expense which we believe to be representative of an interest factor. (d) Excludes value of interest rate swaps.Increases to long-term debt for value of interest rate swaps totaled $1,078.9 million as of December 31, 2011, $604.9 million as of December 31, 2010, $332.5 million as of December 31, 2009, $951.3 million as of December 31, 2008 and $152.2 million as of December 31, 2007. (e) For each of the years 2011, 2010 and 2009, includes results of operations for net assets acquired since effective dates of acquisition.For further information on these acquisitions, see Note 3 to our consolidated financial statements included elsewhere in this report. (f) Includes results of operations for the terminal assets acquired from Chemserve, Inc., and the refined petroleum products terminal located in Phoenix, Arizona acquired from ConocoPhillips since effective dates of acquisition.We acquired the terminal assets from Chemserve, Inc. effective August 15, 2008, and we acquired the refined petroleum products terminal from ConocoPhillips effective December 10, 2008. The increase in overall revenues in 2008 was primarily due to incremental revenues earned from the sales of natural gas by our Natural Gas Pipelines business segment. (g) Includes results of operations for the remaining 50.2% interest in the Cochin pipeline system that we did not already own, the Vancouver Wharves bulk marine terminal, and the bulk terminal assets and operations acquired from Marine Terminals, Inc. since effective dates of acquisition.We acquired the remaining interest in Cochin effective January 1, 2007, the Vancouver Wharves terminal effective May 30, 2007, and the assets and operations from Marine Terminals, Inc. effective September 1, 2007.Also includes results of operations for the net assets of Trans Mountain for the four months prior to the acquisition date.We acquired the net assets of Trans Mountain from KMI on April 30, 2007. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis should be read in conjunction with our consolidated financial statements and the notes thereto included elsewhere in this report.Additional sections in our Annual Report on Form 10-K for the year ended December 31, 2011 (2011 Form 10-K) which should be helpful to the reading of our discussion and analysis include the following: (i) a description of our business strategy found in Items 1 and 2 “Business and Properties—(c) Narrative Description of Business—Business Strategy;” (ii) a description of developments during 2011, found in Items 1 and 2 “Business and Properties—(a) General Development of Business—Recent Developments;” and (iii) a description of risk factors affecting us and our business, found in Item 1A “Risk Factors.” In addition, as discussed in Notes 1, 2 and 3 of the accompanying notes to our consolidated financial statements, our consolidated financial statements include the reclassifications necessary to reflect the results of our FTC Natural Gas Pipelines disposal group as discontinued operations.Our FTC Natural Gas Pipelines disposal group consists of the following combined group of assets: our (i) Kinder Morgan Interstate Gas Transmission natural gas pipeline system; (ii) Trailblazer natural gas pipeline system; (iii) Casper and Douglas natural gas processing operations; and (iv) 50% equity investment in the Rockies Express natural gas pipeline system.Accordingly, we have excluded our FTC Natural Gas Pipelines disposal group’s financial results from our Natural Gas Pipelines business segment disclosures for all periods presented in this report. Inasmuch as the discussion below and the other sections to which we have referred you pertain to management’s comments on financial resources, capital spending, our business strategy and the outlook for our business, such discussions contain forward-looking statements.These forward-looking statements reflect the expectations, beliefs, plans and objectives of management about future financial performance and assumptions underlying management's judgment concerning the matters discussed, and accordingly, involve estimates, assumptions, judgments and uncertainties.Our actual results could differ materially from those discussed in the forward-looking statements.Factors that could cause or contribute to any differences include, but are not limited to, those discussed below and elsewhere in this report, those factors described in Item 1A “Risk Factors” of our 2011 Form 10-K, and those factors described below in “—Information Regarding Forward-Looking Statements.” General Our business model, through our ownership and operation of energy related assets, is built to support two principal components: 2 ▪ helping customers by providing energy, bulk commodity and liquids products transportation, storage and distribution; and ▪ creating long-term value for our unitholders. To achieve these objectives, we focus on providing fee-based services to customers from a business portfolio consisting of energy-related pipelines, bulk and liquids terminal facilities, and carbon dioxide and petroleum reserves. Our reportable business segments are based on the way our management organizes our enterprise, and each of our business segments represents a component of our enterprise that engages in a separate business activity and for which discrete financial information is available. Our reportable business segments are: ▪ Products Pipelines—the ownership and operation of refined petroleum products pipelines that deliver gasoline, diesel fuel, jet fuel and natural gas liquids to various markets, plus the ownership and/or operation of associated product terminals and petroleum pipeline transmix facilities; ▪ Natural Gas Pipelines—the ownership and operation of major interstate and intrastate natural gas pipeline and storage systems, plus the ownership and/or operation of associated natural gas processing and treating facilities; ▪ CO2—(i) the production, transportation and marketing of carbon dioxide, referred to as CO2, to oil fields that use CO2 to increase production of oil; (ii) ownership interests in and/or operation of oil fields in West Texas; and (iii) the ownership and operation of a crude oil pipeline system in West Texas; ▪ Terminals—the ownership and/or operation of liquids and bulk terminal facilities and rail transloading and materials handling facilities located throughout the United States and portions of Canada; and ▪ Kinder Morgan Canada—(i) the ownership and operation of the Trans Mountain pipeline system that transports crude oil and refined petroleum products from Edmonton, Alberta, Canada to marketing terminals and refineries in British Columbia, Canada and the state of Washington; (ii) the 33 1/3% interest in the Express crude oil pipeline system, which connects Canadian and U.S. producers to refineries located in the U.S. Rocky Mountain and Midwest regions; and (iii) the Jet Fuel aviation turbine fuel pipeline that serves the Vancouver (Canada) International Airport. As an energy infrastructure owner and operator in multiple facets of the United States’ and Canada’s various energy businesses and markets, we examine a number of variables and factors on a routine basis to evaluate our current performance and our prospects for the future.Many of our operations are regulated by various U.S. and Canadian regulatory bodies and a portion of our business portfolio (including our Kinder Morgan Canada business segment, the Canadian portion of our Cochin Pipeline, and our bulk and liquids terminal facilities located in Canada) uses the local Canadian dollar as the functional currency for its Canadian operations and enters into foreign currency-based transactions, both of which affect segment results due to the inherent variability in U.S. - Canadian dollar exchange rates.To help understand our reported operating results, all of the following references to “foreign currency effects” or similar terms in this section represent our estimates of the changes in financial results, in U.S. dollars, resulting from fluctuations in the relative value of the Canadian dollar to the U.S. dollar.The references are made to facilitate period-to-period comparisons of business performance and may not be comparable to similarly titled measures used by other registrants. The profitability of our refined petroleum products pipeline transportation business is generally driven by the volume of refined petroleum products that we transport and the prices we receive for our services.Transportation volume levels are primarily driven by the demand for the refined petroleum products being shipped or stored.Demand for refined petroleum products tends to track in large measure demographic and economic growth, and with the exception of periods of time with very high product prices or recessionary conditions, demand tends to be relatively stable.Because of that, we seek to own refined petroleum products pipelines located in, or that transport to, stable or growing markets and population centers.The prices for shipping are generally based on regulated tariffs that are adjusted annually based on changes in the U.S. Producer Price Index. With respect to our interstate natural gas pipelines and related storage facilities, the revenues from these assets are primarily received under contracts with terms that are fixed for various and extended periods of time.To the extent practicable and economically feasible in light of our strategic plans and other factors, we generally attempt to mitigate risk of reduced volumes and prices by negotiating contracts with longer terms, with higher per-unit pricing and for a greater percentage of our available capacity.These long-term contracts are typically structured with a fixed-fee reserving 3 the right to transport natural gas and specify that we receive the majority of our fee for making the capacity available, whether or not the customer actually chooses to utilize the capacity.Similarly, in our Texas Intrastate Pipeline business, we currently derive approximately 75% of our sales and transport margins from long-term transport and sales contracts that include requirements with minimum volume payment obligations.As contracts expire, we have additional exposure to the longer term trends in supply and demand for natural gas.As of December 31, 2011, the remaining average contract life of our natural gas transportation contracts (including our intrastate pipelines) was approximately eight years. Our CO2 sales and transportation business primarily has contracts with minimum volume requirements, which as of December 31, 2011, had a remaining average contract life of four years (this remaining average contract life includes intercompany sales; when we eliminate intercompany sales, the remaining average contract life is approximately five years).Carbon dioxide sales contracts vary from customer to customer and have evolved over time as supply and demand conditions have changed.Our recent contracts have generally provided for a delivered price tied to the price of crude oil, but with a floor price.On a volume-weighted basis, for contracts making deliveries in 2012, and utilizing the average oil price per barrel contained in our 2012 budget, approximately 70% of our contractual volumes are based on a fixed fee or floor price, and 30% fluctuate with the price of oil (these percentages include intercompany sales; when we eliminate intercompany sales, the percentages are 72% and 28%, respectively).In the long-term, our success in this business is driven by the demand for carbon dioxide.However, short-term changes in the demand for carbon dioxide typically do not have a significant impact on us due to the required minimum sales volumes under many of our contracts.In our CO2 segment’s oil and gas producing activities, we monitor the amount of capital we expend in relation to the amount of production that we expect to add.In that regard, our production during any period is an important measure.In addition, the revenues we receive from our crude oil, natural gas liquids and carbon dioxide sales are affected by the prices we realize from the sale of these products.Over the long-term, we will tend to receive prices that are dictated by the demand and overall market price for these products.In the shorter term, however, market prices are likely not indicative of the revenues we will receive due to our risk management, or hedging, program, in which the prices to be realized for certain of our future sales quantities are fixed, capped or bracketed through the use of financial derivative contracts, particularly for crude oil.Our realized weighted average crude oil price per barrel, with all hedges allocated to oil, was $69.73 per barrel in 2011, $59.96 per barrel in 2010 and $49.55 per barrel in 2009.Had we not used energy derivative contracts to transfer commodity price risk, our crude oil sales prices would have averaged $92.61 per barrel in 2011, $76.93 per barrel in 2010 and $59.02 per barrel in 2009. The factors impacting our Terminals business segment generally differ depending on whether the terminal is a liquids or bulk terminal, and in the case of a bulk terminal, the type of product being handled or stored.As with our refined petroleum products pipeline transportation business, the revenues from our bulk terminals business are generally driven by the volumes we handle and/or store, as well as the prices we receive for our services, which in turn are driven by the demand for the products being shipped or stored.While we handle and store a large variety of products in our bulk terminals, the primary products are coal, petroleum coke, and steel.For the most part, we have contracts for this business that have minimum volume guarantees and are volume based above the minimums.Because these contracts are volume based above the minimums, our profitability from the bulk business can be sensitive to economic conditions.Our liquids terminals business generally has longer-term contracts that require the customer to pay regardless of whether they use the capacity.Thus, similar to our natural gas pipeline business, our liquids terminals business is less sensitive to short-term changes in supply and demand.Therefore, the extent to which changes in these variables affect our terminals business in the near term is a function of the length of the underlying service contracts (which is typically approximately four years), the extent to which revenues under the contracts are a function of the amount of product stored or transported, and the extent to which such contracts expire during any given period of time.To the extent practicable and economically feasible in light of our strategic plans and other factors, we generally attempt to mitigate the risk of reduced volumes and pricing by negotiating contracts with longer terms, with higher per-unit pricing and for a greater percentage of our available capacity.In addition, weather-related factors such as hurricanes, floods and droughts may impact our facilities and access to them and, thus, the profitability of certain terminals for limited periods of time or, in relatively rare cases of severe damage to facilities, for longer periods. In our discussions of the operating results of individual businesses that follow (see “—Results of Operations” below), we generally identify the important fluctuations between periods that are attributable to acquisitions and dispositions separately from those that are attributable to businesses owned in both periods.Continuing our history of making accretive acquisitions and economically advantageous expansions of existing businesses, in 2011, we invested approximately $2.6 billion for both strategic business acquisitions and expansions of existing assets.Our capital investments have helped us to achieve compound annual growth rates in cash distributions to our limited partners of 4.8%, 4.7% and 7.2%, respectively, for the one-year, three-year and five-year periods ended December 31, 2011. Thus, the amount that we are able to increase distributions to our unitholders will, to some extent, be a function of our ability to complete successful acquisitions and expansions.We believe we will continue to have opportunities for 4 expansion of our facilities in many markets, and we have budgeted approximately $1.7 billion for our 2012 capital expansion program, including small acquisitions and investment contributions.Based on our historical record and because there is continued demand for energy infrastructure in the areas we serve, we expect to continue to have such opportunities in the future, although the level of such opportunities is difficult to predict. In addition, we regularly consider and enter into discussions regarding potential acquisitions, including those from KMI or its affiliates, and are currently contemplating potential acquisitions.While there are currently no unannounced purchase agreements for the acquisition of any material business or assets, such transactions can be effected quickly, may occur at any time and may be significant in size relative to our existing assets or operations. Currently, we expect KMI to offer to sell (drop-down) all of the Tennessee Gas Pipeline system and a portion of the El Paso Natural Gas pipeline system to us in order to replace the assets that we will divest (our FTC Natural Gas Pipelines disposal group), and we expect that these drop-downs will occur contemporaneously with the closing of our divestiture.We also expect that the combination of the asset divestitures and drop-downs will be neutral to our distribution per unit in 2012 and accretive thereafter.For more information about the divestiture of our FTC Natural Gas Pipelines disposal group, see Notes 1, 2, and 3 to our consolidated financial statements included elsewhere in this report. Our ability to make accretive acquisitions is a function of the availability of suitable acquisition candidates at the right cost, and includes factors over which we have limited or no control.Thus, we have no way to determine the number or size of accretive acquisition candidates in the future, or whether we will complete the acquisition of any such candidates.Our ability to make accretive acquisitions or expand our assets is impacted by our ability to maintain adequate liquidity and to raise the necessary capital needed to fund such acquisitions.As a master limited partnership, we distribute all of our available cash and we access capital markets to fund acquisitions and asset expansions.Historically, we have succeeded in raising necessary capital in order to fund our acquisitions and expansions, and although we cannot predict future changes in the overall equity and debt capital markets (in terms of tightening or loosening of credit), we believe that our stable cash flows, our investment grade credit rating, and our historical record of successfully accessing both equity and debt funding sources should allow us to continue to execute our current investment, distribution and acquisition strategies, as well as refinance maturing debt when required.For a further discussion of our liquidity, including our public debt and equity offerings in 2011, please see “—Liquidity and Capital Resources” below. Critical Accounting Policies and Estimates Accounting standards require information in financial statements about the risks and uncertainties inherent in significant estimates, and the application of U.S. generally accepted accounting principles involves the exercise of varying degrees of judgment.Certain amounts included in or affecting our consolidated financial statements and related disclosures must be estimated, requiring us to make certain assumptions with respect to values or conditions that cannot be known with certainty at the time our financial statements are prepared.These estimates and assumptions affect the amounts we report for our assets and liabilities, our revenues and expenses during the reporting period, and our disclosure of contingent assets and liabilities at the date of our financial statements.We routinely evaluate these estimates, utilizing historical experience, consultation with experts and other methods we consider reasonable in the particular circumstances.Nevertheless, actual results may differ significantly from our estimates, and any effects on our business, financial position or results of operations resulting from revisions to these estimates are recorded in the period in which the facts that give rise to the revision become known. In preparing our consolidated financial statements and related disclosures, examples of certain areas that require more judgment relative to others include our use of estimates in determining: (i) the economic useful lives of our assets; (ii) the fair values used to assign purchase price from business combinations, determine possible asset impairment charges, and calculate the annual goodwill impairment test; (iii) reserves for environmental claims, legal fees, transportation rate cases and other litigation liabilities; (iv) provisions for uncollectible accounts receivables; (v) exposures under contractual indemnifications; and (vi) unbilled revenues. For a summary of our significant accounting policies, see Note 2 to our consolidated financial statements included elsewhere in this report.We believe that certain accounting policies are of more significance in our consolidated financial statement preparation process than others, which policies are discussed as follows. Environmental Matters With respect to our environmental exposure, we utilize both internal staff and external experts to assist us in identifying environmental issues and in estimating the costs and timing of remediation efforts.We expense or capitalize, as appropriate, environmental expenditures that relate to current operations, and we record environmental liabilities when 5 environmental assessments and/or remedial efforts are probable and we can reasonably estimate the costs.Generally, we do not discount environmental liabilities to a net present value, and we recognize receivables for anticipated associated insurance recoveries when such recoveries are deemed to be probable. Our recording of our environmental accruals often coincides with our completion of a feasibility study or our commitment to a formal plan of action, but generally, we recognize and/or adjust our environmental liabilities following routine reviews of potential environmental issues and claims that could impact our assets or operations.These adjustments may result in increases in environmental expenses and are primarily related to quarterly reviews of potential environmental issues and resulting environmental liability estimates. These environmental liability adjustments are recorded pursuant to our management’s requirement to recognize contingent environmental liabilities whenever the associated environmental issue is likely to occur and the amount of our liability can be reasonably estimated.In making these liability estimations, we consider the effect of environmental compliance, pending legal actions against us, and potential third party liability claims.For more information on our environmental disclosures, see Note 16 to our consolidated financial statements included elsewhere in this report. Legal Matters We are subject to litigation and regulatory proceedings as a result of our business operations and transactions.We utilize both internal and external counsel in evaluating our potential exposure to adverse outcomes from orders, judgments or settlements.In general, we expense legal costs as incurred; accordingly, to the extent that actual outcomes differ from our estimates, or additional facts and circumstances cause us to revise our estimates, our earnings will be affected.When we identify specific litigation that is expected to continue for a significant period of time, is reasonably possible to occur, and may require substantial expenditures, we identify a range of possible costs expected to be required to litigate the matter to a conclusion or reach an acceptable settlement.Generally, if no amount within this range is a better estimate than any other amount, we record a liability equal to the low end of the range.Any such liability recorded is revised as better information becomes available. As of December 31, 2011, our most significant ongoing litigation proceedings involved our West Coast Products Pipelines.Transportation rates charged by certain of these pipeline systems are subject to proceedings at the FERC and the CPUC involving shipper challenges to the pipelines’ interstate and intrastate (California) rates, respectively.For more information on our regulatory proceedings, see Note 16 to our consolidated financial statements included elsewhere in this report. Intangible Assets Intangible assets are those assets which provide future economic benefit but have no physical substance.Identifiable intangible assets having indefinite useful economic lives, including goodwill, are not subject to regular periodic amortization, and such assets are not to be amortized until their lives are determined to be finite.Instead, the carrying amount of a recognized intangible asset with an indefinite useful life must be tested for impairment annually or on an interim basis if events or circumstances indicate that the fair value of the asset has decreased below its carrying value.We evaluate our goodwill for impairment on May 31 of each year.There were no impairment charges resulting from our May 31, 2011 impairment testing, and no event indicating an impairment has occurred subsequent to that date.For more information on our goodwill, see Notes 2 and 7 to our consolidated financial statements included elsewhere in this report. Excluding goodwill, our other intangible assets include customer contracts, relationships and agreements, lease value, and technology-based assets.These intangible assets have definite lives, are being amortized in a systematic and rational manner over their estimated useful lives, and are reported separately as “Other intangibles, net” in our accompanying consolidated balance sheets.For more information on our amortizable intangibles, see Note 7 to our consolidated financial statements included elsewhere in this report. Estimated Net Recoverable Quantities of Oil and Gas We use the successful efforts method of accounting for our oil and gas producing activities.The successful efforts method inherently relies on the estimation of proved reserves, both developed and undeveloped.The existence and the estimated amount of proved reserves affect, among other things, whether certain costs are capitalized or expensed, the amount and timing of costs depleted or amortized into income, and the presentation of supplemental information on oil and gas producing activities.The expected future cash flows to be generated by oil and gas producing properties used in testing for impairment of such properties also rely in part on estimates of net recoverable quantities of oil and gas. 6 Proved reserves are the estimated quantities of oil and gas that geologic and engineering data demonstrates with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions.Estimates of proved reserves may change, either positively or negatively, as additional information becomes available and as contractual, economic and political conditions change.For more information on our ownership interests in the net quantities of proved oil and gas reserves and our measures of discounted future net cash flows from oil and gas reserves, please see Note 20 to our consolidated financial statements included elsewhere in this report. Hedging Activities We engage in a hedging program that utilizes derivative contracts to mitigate (offset) our exposure to fluctuations in energy commodity prices and to balance our exposure to fixed and variable interest rates, and we believe that these hedges are generally effective in realizing these objectives.According to the provisions of U.S. generally accepted accounting principles, to be considered effective, changes in the value of a derivative contract or its resulting cash flows must substantially offset changes in the value or cash flows of the item being hedged, and any ineffective portion of the hedge gain or loss and any component excluded from the computation of the effectiveness of the derivative contract must be reported in earnings immediately. Since it is not always possible for us to engage in a hedging transaction that completely mitigates our exposure to unfavorable changes in commodity prices—a perfectly effective hedge—we often enter into hedges that are not completely effective in those instances where we believe to do so would be better than not hedging at all.But because the part of such hedging transactions that is not effective in offsetting undesired changes in commodity prices (the ineffective portion) is required to be recognized currently in earnings, our financial statements may reflect a gain or loss arising from an exposure to commodity prices for which we are unable to enter into a completely effective hedge.For example, when we purchase a commodity at one location and sell it at another, we may be unable to hedge completely our exposure to a differential in the price of the product between these two locations; accordingly, our financial statements may reflect some volatility due to these hedges.For more information on our hedging activities, see Note 13 to our consolidated financial statements included elsewhere in this report. Results of Operations Consolidated Year Ended December 31, (In millions) Earnings before depreciation, depletion and amortization expenseand amortization of excess cost of equity investments(a) Products Pipelines(b) $ $ $ Natural Gas Pipelines(c) CO2(d) Terminals(e) Kinder Morgan Canada(f) Segment earnings before depreciation, depletion and amortization expense and amortization of excess cost of equity investments Depreciation, depletion and amortization expense ) ) ) Amortization of excess cost of equity investments ) ) ) General and administrative expenses(g) Interest expense, net of unallocable interest income(h) Unallocable income tax expense ) ) ) Income from continuing operations Income from discontinued operations(i) Net income Net income attributable to noncontrolling interests(j) Net income attributable to Kinder Morgan Energy Partners, L.P. $ $ $ (a) Includes revenues, earnings from equity investments, allocable interest income and other, net, less operating expenses, allocable income taxes, and other expense (income).Operating expenses include natural gas purchases and other costs of sales, operations and maintenance expenses, and taxes, other than income taxes. 7 (b) 2011 amount includes (i) a $168.2 million increase in expense associated with rate case liability adjustments; (ii) a $60.0 million increase in expense associated with rights-of-way lease payment liability adjustments for periods prior to 2011; (iii) an $8.6 million increase in expense associated with environmental liability adjustments; (iv) a $6.7 million increase in expense associated with legal liability adjustments related to a litigation matter involving our Calnev pipeline’s Las Vegas terminal operations; (v) a $12.1 million increase in income from both the disposal of property and the settlement of a legal matter related to the sale of a portion of our Gaffey Street, California land; and (vi) a $0.1 million decrease in expense (reflecting tax savings) related to non-cash compensation expense allocated to us from KMI (we do not have any obligation, nor did we pay any amounts or realize any direct benefits related to this compensation expense).2010 amount includes (i) a $172.0 million increase in expense associated with rate case liability adjustments; (ii) an $18.0 million decrease in income associated with combined property environmental expenses and the demolition of physical assets in preparation for the sale of our Gaffey Street, California land; (iii) a $2.5 million increase in expense associated with environmental liability adjustments; (iv) an $8.8 million gain from the sale of a 50% ownership interest in the Cypress pipeline system and the revaluation of our remaining interest to fair value; and (v) a $0.7 million increase in income resulting from unrealized foreign currency gains on long-term debt transactions.2009 amount includes (i) a $23.0 million increase in expense associated with adjustments to long-term receivables for environmental cost recoveries; (ii) an $18.0 million increase in expense associated with rate case and other legal liability adjustments; (iii) an $11.5 million increase in expense associated with environmental liability adjustments; (iv) a $1.7 million increase in income resulting from unrealized foreign currency gains on long-term debt transactions; and (v) a $0.2 million increase in income from hurricane casualty gains. (c) 2011 amount includes a $167.2 million loss from the remeasurement of our previously held 50% equity interest in KinderHawk Field Services LLC to fair value.2010 amount includes a $0.4 million increase in income from certain measurement period adjustments related to our October 1, 2009 natural gas treating business acquisition.2009 amount includes a $7.8 million increase in income from hurricane casualty gains, and a $0.1 million increase in expense associated with adjustments to long-term receivables for environmental cost recoveries. (d) 2011, 2010 and 2009 amounts include a $5.2 million unrealized gain, a $5.3 million unrealized gain and a $13.5 million unrealized loss, respectively, related to derivative contracts used to hedge forecasted crude oil sales. (e) 2011 amount includes (i) a $4.8 million decrease in expense (reflecting tax savings) related to non-cash compensation expense allocated to us from KMI (we do not have any obligation, nor did we pay any amounts or realize any direct benefits related to this compensation expense); (ii) a $4.3 million casualty indemnification gain related to a 2008 fire at our Pasadena, Texas liquids terminal; (iii) a $2.2 million increase in income associated with the sale of a 51% ownership interest in two of our subsidiaries: River Consulting LLC and Devco USA L.L.C.; (iv) a $1.5 million increase in income from the sale of our ownership interest in Arrow Terminals B.V.; (v) a $1.3 million increase in income from adjustments associated with the sale of our ownership interest in the boat fleeting business we acquired from Megafleet Towing Co., Inc. in April 2009; (vi) a $7.6 million decrease in income from casualty insurance deductibles and the write-off of assets related to casualty losses; (vii) a $2.0 million increase in expense associated with environmental liability adjustments; (viii) a $0.6 million increase in expense associated with the settlement of a litigation matter at our Carteret, New Jersey liquids terminal; and (ix) a combined $0.5 million decrease in income from property write-offs and expenses associated with the on-going dissolution of our partnership interest in Globalplex Handling.2010 amount includes (i) a combined $7.4 million decrease in income from casualty insurance deductibles and the write-off of assets related to casualty losses; (ii) a combined $4.1 million decrease in income associated with a write-down of the carrying value of net assets to be sold to their estimated fair values as of December 31, 2010 (associated with the sale of our ownership interest in the boat fleeting business we acquired from Megafleet Towing Co., Inc. in April 2009); (iii) a $0.6 million increase in expense related to storm and flood clean-up and repair activities; (iv) a $6.7 million casualty indemnification gain related to a 2008 fire at our Pasadena, Texas liquids terminals; and (v) a $0.2 million decrease in expense from certain measurement period adjustments related to our March 5, 2010 Slay Industries terminal acquisition.2009 amount includes (i) a $24.0 million increase in income from hurricane and fire casualty gains and clean-up and repair activities; (ii) a $0.5 million decrease in expense associated with legal liability adjustments related to a litigation matter involving our Staten Island liquids terminal; (iii) a $0.9 million increase in expense associated with environmental liability adjustments; and (iv) a $0.7 million increase in expense associated with adjustments to long-term receivables for environmental cost recoveries. (f) 2011 amount includes a $3.1 million decrease in expense (reflecting tax savings) related to non-cash compensation expense allocated to us from KMI (we do not have any obligation, nor did we pay any amounts or realize any direct benefits related to this compensation expense).2009 amount includes a $14.9 million increase in expense primarily due to certain non-cash regulatory accounting adjustments to Trans Mountain’s carrying amount of the previously established deferred tax liability, and a $3.7 million decrease in expense due to a certain non-cash accounting adjustment related to book tax accruals made by the Express pipeline system. (g) 2011 amount includes (i) a combined $89.9 million increase in non-cash compensation expense (including $87.1 million related to a special bonus expense to non-senior management employees), allocated to us from KMI; however, we do not have any obligation, nor did we pay any amounts related to this expense; (ii) a combined $4.1 million increase in expense for unallocated legal expenses and certain asset and business acquisition expenses; and (iii) a $0.2 million decrease in expense related to capitalized overhead costs associated with the 2008 hurricane season.2010 amount includes (i) a $4.6 million increase in non-cash compensation expense allocated to us from KMI (we do not have any obligation, nor did we pay any amounts related to this expense); (ii) a $4.2 million increase in expense for certain asset and business acquisition costs; (iii) a $1.6 million increase in legal expense associated with items disclosed in these footnotes such as legal settlements and pipeline failures; and (iv) a $0.2 million decrease in expense related to capitalized overhead costs associated with the 2008 hurricane season.2009 amount includes (i) a 8 $5.7 million increase in non-cash compensation expense, allocated to us from KMI (we do not have any obligation, nor did we pay any amounts related to this expense); (ii) a $2.3 million increase in expense for certain asset and business acquisition costs, which under prior accounting standards would have been capitalized; (iii) a $1.3 million increase in expense for certain land transfer taxes associated with our April 30, 2007 Trans Mountain acquisition; and (iv) a $2.7 million decrease in expense related to capitalized overhead costs associated with the 2008 hurricane season. (h) 2011, 2010 and 2009 amounts include increases in imputed interest expense of $0.7 million, $1.1 million and $1.6 million, respectively, related to our January 1, 2007 Cochin Pipeline acquisition. (i) Represents amounts attributable to our FTC Natural Gas Pipelines disposal group.2011, 2010 and 2009 amounts consist of (i) earnings before depreciation, depletion and amortization expense of $228.3 million (including a $9.7 million increase in expense from the write-off of a receivable for fuel under-collected prior to 2011), $260.7 million and $273.1 million (including a decrease in income of $5.6 million resulting from unrealized mark to market gains and losses due to the discontinuance of hedge accounting at Casper Douglas), respectively; and (ii) depreciation, depletion and amortization expense of $26.8 million, $25.5 million and $25.1 million, respectively. (j) 2011, 2010 and 2009 amounts include decreases of $6.6 million, $4.6 million and $0.7 million, respectively, in net income attributable to our noncontrolling interests, related to the combined effect from all of the 2011, 2010 and 2009 items previously disclosed in these footnotes. Segment earnings before depreciation, depletion and amortization expenses Because our partnership agreement requires us to distribute 100% of our available cash to our partners on a quarterly basis (available cash as defined in our partnership agreement generally consists of all our cash receipts, less cash disbursements and changes in reserves), we consider each period’s earnings before all non-cash depreciation, depletion and amortization expenses, including amortization of excess cost of equity investments, to be an important measure of our success in maximizing returns to our partners.We also use segment earnings before depreciation, depletion and amortization expenses (defined in the table above and sometimes referred to in this report as EBDA) internally as a measure of profit and loss used for evaluating segment performance and for deciding how to allocate resources to our five reportable business segments. Total segment earnings before depreciation, depletion and amortization expenses increased by $145.2 million (5%) in 2011 compared to 2010; however, this overall increase in earnings (i) included a decrease of $204.3 million from the effect of the certain items described in footnotes (b), (c), (d), (e) and (f) to the table above (which combined to decrease total segment EBDA by $386.8 million and $182.5 million in 2011 and 2010, respectively); and (ii) excluded a $22.7 million decrease in segment earnings before depreciation, depletion and amortization from discontinued operations (as described in footnote (i) to the table above and after taking into effect the $9.7 million increase in expense in 2011 from the write-off of a receivable for fuel under-collected prior to 2011).The remaining $326.8 million (10%) increase in total segment earnings before depreciation, depletion and amortization in 2011 compared to 2010 resulted from better performance from all five of our reportable business segments, primarily due to increases attributable to our CO2 ($133.2 million), Natural Gas Pipelines ($115.2 million), and Terminals ($54.6 million) business segments. In 2010, total segment earnings before depreciation, depletion and amortization increased $231.1 million (9%) compared to 2009, and the overall increase (i) included a $137.8 million decrease in earnings from the effect of the certain items described in footnotes (b), (c), (d), (e) and (f) to the table above (combining to decrease total segment EBDA by $182.5 million and $44.7 million in 2010 and 2009, respectively); and (ii) excluded an $18.0 million decrease in segment earnings before depreciation, depletion and amortization from discontinued operations (as described in footnote (i) to the table above and after taking into effect the $5.6 million decrease in income in 2009 resulting from unrealized mark to market gains and losses due to the discontinuance of hedge accounting at Casper Douglas).The remaining $350.9 million (12%) increase in total segment earnings before depreciation, depletion and amortization in 2010 versus 2009 resulted from better performance from all five of our reportable business segments, mainly due to increases attributable to our CO2 and Terminals business segments. 9 Products Pipelines Year Ended December 31, (In millions, except operating statistics) Revenues $ $ $ Operating expenses(a) Other income (expense)(b) ) ) Earnings from equity investments Interest income and Other, net(c) Income tax expense(d) Earnings before depreciation, depletion and amortization expenseand amortization of excess cost of equity investments $ $ $ Gasoline (MMBbl)(e) Diesel fuel (MMBbl) Jet fuel (MMBbl) Total refined product volumes (MMBbl) Natural gas liquids (MMBbl) Total delivery volumes (MMBbl)(f) Ethanol (MMBbl)(g) (a) 2011, 2010 and 2009 amounts include increases in expense of $8.6 million, $2.5 million and $11.5 million, respectively, associated with environmental liability adjustments.2011 amount also includes a $168.2 million increase in expense associated with rate case liability adjustments, a $60.0 million increase in expense associated with rights-of-way lease payment liability adjustments, and a $6.7 million increase in expense associated with legal liability adjustments related to a litigation matter involving our Calnev pipeline’s Las Vegas terminal operations.2010 amount also includes a $172.0 million increase in expense associated with rate case liability adjustments, and a $14.1 million increase in expense associated with environmental clean-up expenses and the demolition of physical assets in preparation for the sale of our Gaffey Street, California land.2009 amount also includes a $23.0 million increase in expense associated with adjustments to long-term receivables for environmental cost recoveries, and an $18.0 million increase in expense associated with rate case and other legal liability adjustments. (b) 2011 amount includes a $10.8 million increase in income from the sale of a portion of our Gaffey Street, California land.2010 amount includes disposal losses of $3.9 million related to the retirement of our Gaffey Street, California land.2009 amount includes a gain of $0.2 million from hurricane casualty indemnifications. (c) 2011 amount includes a $1.3 million increase in income from the settlement of a legal matter related to the sale of a portion of our Gaffey Street, California land.2010 and 2009 amounts includeincreases in income of $0.7 million and $1.7 million, respectively, resulting from unrealized foreign currency gains on long-term debt transactions.2010 amount also includes an $8.8 million gain from the sale of a 50% ownership interest in the Cypress pipeline system and the revaluation of our remaining interest to fair value. (d) 2011 amount includes a $0.1 million decrease in expense (reflecting tax savings) related to non-cash compensation expense allocated to us from KMI (we do not have any obligation, nor did we pay any amounts or realize any direct benefits related to this compensation expense). (e) Volumes include ethanol pipeline volumes. (f) Includes Pacific, Plantation, Calnev, Central Florida, Cochin, and Cypress pipeline volumes. (g) Represents total ethanol volumes, including ethanol pipeline volumes included in gasoline volumes above. Combined, the certain items described in the footnotes to the table above accounted for decreases in segment earnings before depreciation, depletion and amortization expenses of $48.3 million in 2011, and $132.4 million in 2010, when compared with the respective prior year.Following is information related to the segment’s (i) remaining $6.9 million (1%) and $52.4 million (8%) increases in earnings before depreciation, depletion and amortization; and (ii) $31.0 million (4%) and $56.4 million (7%) increases in operating revenues in both 2011 and 2010, when compared with the respective prior year: 10 Year Ended December 31, 2011 versus Year Ended December 31, 2010 EBDA increase/(decrease) Revenues increase/(decrease) (In millions, except percentages) Cochin Pipeline $ 53 % $ 66 % Plantation Pipeline 19 % 6 % West Coast Terminals 11 % 10 % Pacific operations ) (6
